Citation Nr: 1439859	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran has basic eligibility for entitlement to receipt of nonservice connected pension.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, with jurisdiction later having been transferred to the Regional Office (RO) in Denver, Colorado. 

The Veteran was previously scheduled for a Board videoconference hearing in September 2013, but did not appear on the scheduled date due to a period of incarceration, and has not since requested rescheduling of the hearing.

The Virtual VA paperless claims processing system contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) does not contain any documents.


FINDING OF FACT

The Veteran has been incarcerated throughout the time period that the instant claim for nonservice-connected pension has been pending. 


CONCLUSION OF LAW

The criteria are not been met for basic eligibility for nonservice-connected pension benefits. 38 C.F.R. § 3.666 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides under 38 C.F.R. § 3.666 that if any individual to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.

The Veteran has been incarcerated from July 2009. The scheduled release date is July 2015 following a sentence of six years. It follows that at this time there is no legal entitlement to pension as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for entitlement to receipt of nonservice connected pension is not established.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


